Citation Nr: 0414405	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes to handle disbursement of funds.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1982 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that he is capable of handling his own 
funds and that there is medical evidence of record to support 
his contention.  He argues that he is competent for VA 
purposes.  In August 2003, a hearing was held before the 
Board pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requires that VA notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA). 

The August 2002 rating decision which continued the 
determination that the veteran was incompetent to handle 
funds was the result of a field examination initiated by VA 
pursuant to 38 C.F.R. § 3.353 (b)(3) (2003).  However, at no 
point during the pendency of the appeal has the veteran been 
provided with notice as required by the VCAA.  This notice 
must be provided by the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).   

The case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected psychiatric disability 
since 2003.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  

3.  The RO should readjudicate the claim 
in light of any evidence received.  If 
any benefit is denied, a supplemental 
statement of the case should be issued, 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


